Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 2.1 AGREEMENT AND PLAN OF REORGANIZATION This Agreement and Plan of Reorganization (the "Agreement") is entered into as of May 9, 2006, by and among SAN JOAQUIN BANK (the "Bank"), SAN JOAQUIN REORGANIZATION CORP. ("Reorganization Co."), and SAN JOAQUIN BANCORP (the "Holding Company"). RECITALS AND UNDERTAKINGS A. The Bank is a California state-chartered bank with its principal office in the City of Bakersfield, State of California. Reorganization Co. is a corporation duly organized and existing under the laws of the State of California. The Holding Company is a corporation duly organized and existing under the laws of the State of California with its principal office in the City of Bakersfield, State of California. B. As of April 25, 2006, the Bank has 10,000,000 shares of common stock without par value authorized and 5,000,000 shares of preferred stock authorized. As of April 25, 2006, 3,474,212 shares of common stock are issued and outstanding and no shares of preferred stock are outstanding. C. As of the date hereof, Reorganization Co. has 100 shares of common stock without par value authorized. Immediately prior to the Effective Time (as such term is defined below), all 100 share of such common stock will be issued and outstanding, all of which shares will be owned by the Holding Company. D. As of the date hereof, the Holding Company has 20,000,000 shares of common stock without par value authorized and 5,000,000 shares of preferred stock authorized. As of the date hereof, one share of common stock is issued and outstanding and no shares of preferred stock are outstanding. E. The Boards of Directors of the Bank, the Holding Company and Reorganization Co., respectively, have unanimously approved this Agreement and the Agreement of Merger attached hereto as Annex A (the "Merger Agreement") and authorized the execution, delivery and performance of each thereof. F. The Holding Company, as sole shareholder of Reorganization Co., has approved this Agreement and authorized its execution, and Bruce Maclin, as sole shareholder of the Holding Company, has approved this Agreement and authorized its execution. AGREEMENT Section 1. General 1.1 The Merger . At the Effective Time, Reorganization Co. shall be merged with and into the Bank, with the Bank being the surviving corporation (the "Merger"). The Bank shall thereafter be a subsidiary of the Holding Company, and its name shall continue to be "San Joaquin Bank." 1.2 Effective Time .
